 LEAS & McVITTY,INCORPORATED389record shows that each of these men registered for unemploymentcompensation,complied withall the requirementsthereforincludingthat of makingan independentsearch for employment, and that none was ever refused a compensation check for.any reason, including the failure to make such an independent search for work. Therecord here shows that each discriminatee made a search for work over and beyondmere registeringfor unemployment compensation.Consequently, I must find thatnone of the discriminatees suffered any willful loss.At the hearing Respondents made the contention-not repeated in its brief-thatall these discriminatees had to do to secure employment, as they well knew, was to:apply at Respondents' Reynolds Pallet and Box Company at Maude, Ohio.How-ever,the evidence showed that several did in fact attempt to make such applicationsthere only to find the gate to the plant locked with a sign thereon reading "No WorkAvailable"-which may account for the absence of this contention in the brief.B. ConclusionsTherefore, I accept the aforementioned backpay specifications with the changes:mentioned heretofore in its entirety.Leas & McVitty,IncorporatedandInternationalUnion of Dis-trict 50, United Mine Workers of America.Cases Nos. 5-CA.-0994 and 5-RC-4873.October 08,1965DECISION, ORDER, AND DIRECTION OFSECOND ELECTIONOn June 25, 1965, Trial Examiner George A. Downing issued hisDecision in the above-entitled proceedings, finding that the Respond--ent had engaged in and was engaging in certain unfair labor practiceswithin the meaning of the National Labor Relations Act, as amended,and recommending that it cease and desist therefrom and take certain.affirmative action, as set forth in the attached Trial Examiner's Deci-sion.He also found that Respondent had not engaged in other unfairlabor practices alleged in the complaint and recommended dismissal ofthose allegations.In addition, he recommended the overruling of theobjections to the election in Case No. 5-RC-473.Thereafter, theRespondent filed exceptions, and the International Union of District50,United Mine Workers of America, herein called the Union, andthe General Counsel filed exceptions and supporting briefs to certainfindings and conclusions in the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of the Act, the NationalLabor Relations Board has delegated its powers in connection withthese cases to a three-member panel [Members Fanning, Brown, andJenkins].The Board has reviewed the rulings of the Trial. Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the TrialExaminer's Decision, the exceptions and the briefs, and the entire rec-155NLRB No. 43. 390DECISIONS OF NATIONAL LABOR RELATIONS BOARDord in these cases, and hereby adopts the findings, conclusions, andrecommendations of the Trial Examiner with the additions and modi-fications noted below.'The Union's objection to the election in Case No. 5-RC-4873 relatedtoHarrison's discharge on November 19, 1964, and was grounded onthe same conduct which was alleged as an unfair labor practice and liti-gated in the above-consolidated hearing.The Trial Examiner foundthat the discharge of Supervisor Harrison was in reprisal for his testi-mony as a union witness at the representation hearing held in Octoberand November 1964, and thereby violated Section 8(a) (1) of the Act.The Trial Examiner in support of his finding pointed out that themanifested intent and the net effect of Harrison's discharge immedi-ately after the conclusion of the representation hearing was to causenonsupervisory employees reasonably to fear that Respondent wouldtake the same action against them if they testified against Respondentin a Board proceeding to enforce their guaranteed rights under theAct.We agree with the Trial Examiner's findings.However, we areunable to agree with his ultimate conclusion that such conduct was notalso sufficient to set the election aside.It is clear that the Respondent's unlawful conduct which occurredduring the critical period 2 constituted not only a threat of reprisalagainst employees if they testified against the Employer in a Boardproceeding, but reasonably caused employees to fear for the protec-tion of their rights guaranteed under Section 7 to engage in self-organization and freely to select a bargaining representative.ThusHarrison was not only the instigator and chief mover of the Union'sorganizing drive, but he acted as a "central drop" or "contact man" foremployees who were engaged in solicitation, and was known through-out the plant as one of the leading exponents of union organization.The discharge demonstrated graphically to rank-and-file employeesthe extreme measures to which the Employer would resort in order tothwart employees in their desire to join or assist a labor organization.Accordingly, we find that the conduct which was violative of Sec-tion 8(a) (1) of the Act interfered with the exercise of a free anduntrammeled choice in the election involved here and deprived theemployees of their right to express a free choice in the election.More-over, the Board has consistently held that conduct of this nature whichiFor the reasonsstated by the TrialExaminer,we agree that the 23 unionauthori-zation cards obtainedby Harrisoncannot be counted as valid designations in determiningunion majority.However, inthis regard, we furtherrely on record evidenceshowingthat fromTuesday, September15, throughthe end ofthat week,Harrison was in com-plete charge of the cutting department in Supervisor Bales' absence,and, duringthis veryperiod of time,Harrison obtained signatures on some 20 of the 23 cards,and inat leastone instance threatened an employee with reprisals in connectionwith working conditionsif the employee did notsign the card.2 The critical period fell between September 25, the datethe representationpetition wasfiled,and December29, thedate of the election LEAS & McVITTY, INCORPORATED391is violative of Section 8 (a) (1) is,a fortiori,conduct which interfereswith free choice in an election. SeeDal-Tex Optical Company, Inc.,137NLRB 1782, 1786;PlayskoolManufacturing Company,140NLRB 1417, 1419; andIdeal Baking Companay of Tennessee, Inc.,143 NLRB 546, 552553. Accordingly, we shall therefore set asidethe election of December 29, 1964, and direct the Regional Director forRegion 5 to hold another election at such time as he deems circum-stances permit a free choice of a bargaining representative.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, as modifiedherein, and orders that the Respondents, Leas & McVitty, Incorpo-rated, Pearisburg, Virginia, its officers, agents, successors, and assigns,shall take the action set forth in the Trial Examiner's RecommendedOrder, as so modified.1.Add the following paragraph 2(b), and consecutively reletter thepresent paragraph 2 (b) and those following :"(b)Notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatementupon application in accordance with the Selective Service Act and theUniversal Military Training and Service Act of 1948, as amended,after discharge from the Armed Forces."2.The citations toCrossett Lumber CompanyandIsis Plumbing &Heating Co.,cited in paragraph 2(a) are corrected to read "8 NLRB440" and "138 NLRB 716," respectively.IT IS FURTHER ORDERED that the election held on December 29, 1964,among Respondent's employees be, and it hereby is, set aside, and thatCase No. 5-RG4873 be remanded to the Regional Director for Region5 for the purpose of conducting a new election at such time as he deemsthatcircumstancespermit the free choice of a bargainingrepresentative.[Text of Direction of Second Election omitted from publication.]TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEThe complaint proceeding,Case No.5-CA-2994,supra,brought under Section10(b) of the National Labor Relations Act, as amended (61 Stat 136; 73 Stat. 519),was heard before Trial Examiner George A. Downing in Pearisburg,Virginia, onMarch 24 through 26 and April 12, 1965, pursuant to due notice.Consolidatedtherewith by order of the Regional Director was a hearing on an objection to theelection inCase No. 5-RC-4873.The complaint,which issued on January 26, 1965, on charges and amended chargesdated November 21 and December 7, 1964, and January 6 and 19, 1965,alleged insubstance that Respondent engaged in unfair labor practices proscribed by Section8(a)(1), (3), (4), and (5) of theAct bydiscriminating against Luther Harrison on 392DECISIONS OF NATIONAL LABOR RELATIONS BOARD'October 15,27, and 28 and by discharging him on November 13, because of his,union membership and activities and because he gave testimony at a Board hearingand by refusing to bargain on and after September 28 with the Union as the repre-sentative of its employees in an appropriate unit.The objection to the election inCase No. 5-RC-4873,on which the Regional Director ordered a hearing, related onlytoHarrison'sdischarge.Respondent answered,denying the unfair labor practices.Upon the entire record in the case, and from my observation of the witnesses, 1make the following:FINDINGS OF FACT1.JURISDICTIONALFINDINGSRespondent, a Delawarecorporation,operatesa leather tanningplant atPearisburg—Virginia, from whenceit ships annually to extrastate points goodsvalued in excess of$50,000.It is thereforeengaged in commercewithin themeaning ofSection 2(6)and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDThe Charging Union is a labor organization within the meaning of Section 2(5),of the Act.III.THE UNFAIR LABOR PRACTICESA. Introduction;the representation proceeding;theissuesRespondent operates plants at Pearisburg and Salem, Virginia,some 60 miles apart—both of which have been the object of various unsuccessful organizational drives inthe past.The present proceedings arose from a campaign(also unsuccessful)involv-ing the Pearisburg plant which began around September 13, 1964, and which was.followed by a request to bargain dated September 23 and the filing of a representa-tion petition on September25.OnSeptember 28 Respondent refused recognition,asserting doubt of majority.Hearings were held in the representation case on October 15, 27, and 28 andNovember 16, with Respondent contending in part that the unit should include both,the Salem and the Pearisburg plants.There was also dispute as to the supervisorystatus of some nine individuals including Luther Harrison,who testified first as theUnion's witness and was later recalled by Respondent.It was agreed that seven of theninedetermination of the status of the other two (Homer Lindsey and R. L. Stafford). Byhis decision issued December 1 the Regional Director found appropriate a production,and maintenance unit limited to the Pearisburg plant, found Lindsey to be a super-visor, and found the evidence inadequate for determining Stafford's status.The election was held on December 29, with the Union receiving 71 votes, with102 votes being cast against it,and with I1 challenged ballots.On January 5 theUnion filed its objection based on "conduct of company and Board agent,"and onJanuary 6 it filed a clarifying statement in which it limited its objection to thealleged discriminatory discharge of Luther Harrison on November 19.Aside from the refusal to bargain,the only unfair labor practice alleged in thecomplaint and litigated at the hearing was the discharge of Luther Harrison, whichconstituted also the sole ground of the Union's objection to the election.And sincethe General Counsel's refusal-to-bargain theory is based on theBernel Foamdoctrine(Bernet Foam Products Co.,146 NLRB 1277),it follows that unless it is establishedthat Harrison's discharge was an unfair labor practice(to which the Union's loss ofthe election may be attributed), there is no basis for ordering that the election beset aside and no basis upon which a refusal to bargain may be found.IrvingAir Chute Co., Inc.,149 NLRB 627. If Harrison'sdischarge be unlawful, how-ever, then numerous factual issues arise under the refusal-to-bargain allegationconcerning the Union'smajority status.In dispute are some 18 individuals whosestatuswas not determined in the representation proceeding as well the validity ofmany cards offered to prove majority,including some 23 which were solicited byHarrison.Since Respondent defended Harrison's discharge mainly on the ground of improperperformance of his supervisory duties, we begin with the preliminary but nonetheless,crucial issue of his status.B. The supervisory status of Luther HarrisonRespondent's plant is comprised of a large number of separate buildings and instal-lations located on a fenced tract whose dimensions, though irregular,are roughly 800feet by 800 feet.There are 10 separate departments within that area, in which atotal of some 185 employees work under the overall supervision of Plant Manager LEAS & McVITTY, INCORPORATED393C. J. Taylor.Under Taylor, William Ratcliffe supervises some five departments,C. W. Wilburn supervises four (includingcutting), and Clyde Nuckols supervises themaintenance department. In addition there is a leader or leadman in each depart-ment, including Graham Bales, admittedly a supervisorin cutting,and HomerLindsey in maintenance (with only 12 employees), who was found by the Regional.Director to be a supervisor.The cutting department (with 25 employees) occupies, with bend finishing, physi-cally separated portions of a building which is located in the most remote corner ofthe plant property and which is separated by a railroad siding from other main plantbuildings; it is some 200 yards from the plant office and more than 300 yards fromsome of the other departments.The cutting operations which are performed therehave nothing to do with the tanning of leather, with which the rest of the plant is con-cerned, andit is ineffect practically a separate plant, or at least a completely separatedepartment, with its own account numbers and its own system of accounting. Indeedthe department was transferred to Pearisburg in 1961 from Philadelphia, where it wasa separate plant, and employees from Philadelphia were sent to Pearisburg to trainthe employees.At that time both Bales and Harrison were trained for 3 months asforemen of the department, following which they were called to the plant office whereWilmer Souder (general manager of the Salem and Pearisburg plants) informed themthat Bales had been chosen as foreman, that Harrison was to serve as the "numbertwo man," and that in Bales' absence Harrison was to be in charge of the departmentand responsible for its operation in the same manner that Bales was when he waspresent.Testifying at the representation hearing, Harrison plainly made out a case of super-visory status for Bales andhimself.Thus he testified that Bales had the authority to,change or alter the status of the employees under his supervision and to make workassignments,assigningemployees to any job within the department; that if a man was,not doing his work, Bales was authorized to send him to the office and that Bales had,and exercised, the authority to recommend disciplinary action and effectively torecommend transfers.Bales also had the authority to assign extra or "task" work toemployees, to allow them extra pay for it, and to initial the timecards approving suchextra work without gettingpermissionfrom Taylor to do so. Cf.Lyon, Incorporated,145 NLRB 54, 55, footnote 2.Harrison testified further that he himself was given, and that he exercised, exactlythe same authority during the periods when he wasacting asforeman in Bales'absence.Thus he testified that after Bales was chosen as foreman he (Harrison) hadseveral timestaken over when Bales was off, "for maybe 2 or 3 weeks at a time, and Iwas told when I took over to place the men around where I need them, tell them whatI want to do, and get the production out.And that's what I done."Harrison testifiedfurther that he was responsible for production in the departmentin Bales'absenceand that if he needed to change employees from one job to another, he would "shiftthem around here and there to get my day's work out " He testified further that hemade recommendations for promotions both to Taylor (in Bales' absence) and to-Bales, though he did not know whether his recommendations were acted upon.Indeed, Harrison testified that he knew the operations and the jobs in the cuttingdepartment better than Bales, that he felt he had more training as a supervisor thanBales, and that whenever Bales was absent, even for as littleas an houra day, he took.over, testifying:Itmight be he has left and gone up town for an hour or two and said for me towatch out, for me to watch for things until he got back; that right.Itwas thus apparent from Harrison's testimony that during periods of Bales'absence he regularly acted as the supervisor, with exactly the same responsibility foroperating the department and exercised exactly the same authority as Bales had indirecting the employees; and those facts accorded precisely with the testimony of-Taylor, Wilburn, and Bales at the present hearing.There was little in the remainder of the record to offset the plain import of theforegoingevidence save for Harrison's studied attempts at the present hearing toqualify damaging aspects of his former testimony and to dilute and diminish hisformer claims of supervisory authority.But those efforts were wholly unpersuasive-in view of the fact that Harrison's prior sworn testimony accorded with Respondent'sevidence here.Furthermore Harrison continued to admit that he was placed in fullcharge of the cutting department approximately 3 weeks a year, that he did exactlythe same thingsas Bales did except for certain paperwork, and that he directed themen wherethey were to work and assigned them to their jobs in the event there werenot enough men to do the job. His denial that he was in charge for brief periodsduringthe day when Bales was absent was contradicted by his former testimony to thecontrary and byBales' similartestimony.His denial that he couldinitial timecards; 394DECISIONS OF NATIONAL LABOR RELATIONS BOARDfor extra work without the permission of Taylor or Wilburn was also in conflict withhis former testimony that he exercised the same authority as Bales and was contra-dicted also by the denials of Taylor and Wilburn that approval by them was necessary.1 credit the denials of the latter.There was also testimony by Ulmont Reynolds, Jr., an employee in the cuttingdepartment, that he regarded Harrison as a supervisor at all times when Bales wasnot in the department, including short absences for as little as 20 or 30 minutes; anditwas stipulated that many other employees in the department would testify to thesame effect if called.Furthei evidence related to Harrison's supervisory status in 1964.Before leavingon a week's vacation in May, Bales called the men together and informed them spe--cifically that Harrison would be in full charge of the department and that they wereto carry out his orders.Harrison was also in charge of the department duringBales' subsequent 3-day vacation on August 24, 25, and 26 and during Bales' absencebecause of illness from Septmeber 15 through 18, inclusive. Bales' total absences in1964, through the latter date, aggregated 13 days.A night shift was set up in the cutting department from July 5 through August 23,with Harrison and some two or three employees. Taylor directed Bales to put Har-rison in charge and Bales testified that he did so, that Harrison was in completecharge, and that he himself paid no particular attention to the night shift.Harrisondenied that he was in charge and testified that no one was, that the men reported toBales before he left, and that Bales gave the instructions as to what was to be done.'Since the shift was a full one of 8 hours and since the evidence showed that Baleswas not present during much of it, I do not credit Harrison's testimony that no onewas in charge, and I credit instead the mutually corroborative testimony of Balesand Taylor that Harrison was put in charge. Indeed, it is inconceivable in view ofHarrison's regular exercise of supervisory authority over a work force of 25 employees,on the day shift that he would not have exercised similar authorityin Bales' absenceover a crew of two or three employees on the night shift.The General Counsel relies in part on the testimony of Assistant PlantManagerWilburn at the representation hearing that the leadmen in four departments,including-cutting, reported to him, and that he checked with them severaltimes aday on hisroutine tours through the departments. Insofar as that testimony concerned thecutting department, however, its effect was sharply diminished by testimony at thepresent hearing which showed that Wilburn's supervision of that department was ofa limited type.Thus Taylor testified that the cutting department was only partlyunder Wilburn, that it was partly under Taylor, and that Bales reported partly to himand partly to Wilburn.Wilburn's partial connection with cutting was explained byTaylor as resulting from Wilburn's limited knowledge of its operations, less thaneither Bales or Harrison's because of the special training they had received and inwhich Wilburn did not participate.Thus Taylor testified Wilburn's connection withthe department was limited to an occasional check of the quality of the stock and tohelping supply men when needed.Indeed, Taylor's testimony to the foregoing effect was in full accord with Har-rison's testimony at the representation hearing that Wilburn, being untrained in thecutting department, knew nothing about the quality of the work or about certainoperations and that Harrison therefore knew more about the department than Wil-burn, who relied on Harrison's judgment concerning problems which aroseAlso relevant under the General Counsel's contentions are the facts that Harrison'sbenefits, such as vacations and sick leave, were the same as those given to the employ-ees, that he punched a timeclock as they did, and was paid an hourly rate instead of asalary.His rate of $1.80, which was also received by 2 other of 24 employees, com-pared with a low of $1.35 and with an average rate of approximately $1 63.Har-rison's rate, compared with Bales' pay in turn, would result in weekly compensationof $72 for 40 hours (without regard to overtime work or pay) while Bales' salaryreduced to a weekly basis amounted to about $83.However, as a salaried supervisor,Bales presumably received no extra compensation for overtime work.Other evidence concerning the duties of leadmen and their assistants in otherdepartments (with whom the General Counsel suggests comparisons) is of littlesignificance in view of the origin of the cutting department, its location and physicalseparation from most of the plant, and the unique position which it occupied, uncon-nected with the plant operations.Furthermore there was not as to other departmentsany such showing of supervisory authority as Harrison made out for himself andwhich the evidence confirmed.Concluding FindingsThis is not a case where an employee substituted for his supervisor on sporadic,or infrequent occasions.To the contrary Harrison served regularly not only during LEAS & McVITTY, INCORPORATED395substantial periods ofillness andvacation but also duringBales'brief and temporaryabsencesfrom the department. Such regular performance of supervisory functionsand exercise of supervisory authority plainly qualified Harrison as a supervisor withinthe definition of Section 2(11) of the Act.The Board has frequently held that asubstitute for a supervisor during vacations or absences from the plant is a supervisorand that an individual is a supervisoralthough lie does notassignwork,if he is solelyresponsible for the production of employees under him at a time when no othersupervisors are present in the department.Phalo Plastics Corporation,127 NLRB1511, 1513;The Bama Company,1145 NLRB 1141, 1143.Cases cited by the General Counsel are not in point for none of them involveda supervisor like Harrison who regularly exercised his supervisory powers andrespon-sibly directed the employees during substantial periods. InFrederick Steel Company,149 NLRB 5, for example, the Board held an employee not to be a supervisoryalthough he had a key to the plant, substituted for the supervisor in the supervisor'sabsence, could direct and fire employees when acting as substitute supervisor, and wasreferred to as "boss" by the employer, because the employee merely substitutedsporadicallyfor the supervisor and his authority during the supervisor's absence waslimited to the handling ofroutinematters in carrying out the supervisor's orders.See 57 IRRM 1285, 1286.Other cases are wider of the mark and need not be reviewedseriatim.Indeed inciting them, despite their obvious factual distinctions, the General Counsel seems toassume that Harrison's testimony at the representation hearing, though now fullyconfirmed, is not to be credited.The General Counsel also points to the fact that Respondent's initial position atthe representation hearing was that not evenBales(or any other leadman) was asupervisor.But the record in that case showed that Respondent promptly abandonedits claim after Harrison testified, stipulated that Bales was a supervisor, and announcedits contention that Harrison, as an assistant foreman, was also a supervisor. So toconform one's legal positionto the evidence cannot be regarded as diminishing theforce or weight of the evidence which impelled the amendment, though Respondent'schange ofpositionat the time bears significantly on the motive for Harrison's dis-charge as will later beseen.Section C,infra.I therefore conclude and find on the entire evidence thatHarrisonwas a supervisorwithinthe meaningof Section 2(11) of the Act.C.Harrison's dischargeThe evidence is undisputed that Harrison was the leader and the central figure inthe early stages of the Union's campaign.Thus, on September 12 Harrison madethe initial contact with Harry Duncan, the Union's representative; he formed theorganizing committee of 8 persons at Duncan's request; he solicited and obtained thesignatures of some 23 employees both in his own department and in others; and heacted as a "central drop" or "contact man" for the other employees who were engagedin solicitation.The foregoing activities ended, however, on September 23, Harrison's last work-day, for he went to the hospital for an operation on September 24 and was thereafteron (compensable) sick leave until his discharge.During the latter period he visitedthe plant on October 7, 9, 16, 28, and 29 and November 11, and he attended therepresentation hearing on October 15, 27, and 28 and November 16, testifying onOctober 15 and 28.Harrison attempted unsuccessfully to return to work on Novem-ber 16 and 17 and was terminated by Taylor on November 19 by a separation noticein which Taylor stated as the reason:SUPERVISOR WHO DID NOT PERFORM HIS SUPERVISORY DUTIES,SATISFACTORILY ....Taylor testified at one point that his reasons included certain incidents of solicitation(and one alleged threat) which occurred both before September 23 and during.Harrison's later visits to the plant and his alleged insubordination on November 16when he reported for work. Such conduct was claimed to be violative of Respondent'sposted rules, one of which prohibited insubordination in terms and another the dis-tributing of written or printed matter unless approved by the manager.Except forthe alleged insubordination, the incidents directly involved Harrison's union activitiesand two of them concerned the period prior to September 23, with which we begin.After Bales returned from his illness on September 21, Perry Farewell, Jr., an,employee in the cutting department, reported to Bales that Harrison had solicited himto sign a union card on the job on Friday, September 18. Bales testified that hedelayed reporting the matter to Taylor for several days because he was concernedthat Harrison could possibly lose his job over it.Thereafter Taylor investigated bycalling in Farewell and taking a written statement from him. 396DECISIONS OF NATIONAL LABOR RELATIONS BOARDBoth Bales and Taylor testified that Farewell reported that Harrison threatened to"get even" with Farewell if he did not sign a card,but Farewell was less explicit.Thus, the latter testified that what Harrison did was remind him of occasions whenHarrison had let him off early(another significant factor concerning Harrison'ssupervisory status)and to suggest that Harrison might "stop all that"ifFarewelldid not sign.Pressed further by leading questions,Farewell testified he understoodHarrison to mean that Harrison would "get even"with him, which in turn he under-stood to be a threat.Taylor's testimony also showed that he mistakenly assumed that Harrison's solicita-tion of Farewell had occurred in the rolling department,some 900 feet from thecutting department,but Respondent's counsel later conceded that that was an error.Taylor also testified that around October 1,Robert R. Stafford,Sr., leadman in theloft and rolling department,reported that Harrison solicited Oran Pennington andEmmett Fleeman on September 18, while they were operating their machines.Taylor testified that he "completed"his investigation of that incident around Novem-ber 12 to 14 by calling in the men, who verified those facts. Pennington,called asRespondent'switness,affirmed the occurrence of the solicitation,his report toStafford, and the subsequent questioning by Taylor.Neither Stafford nor Fleemanwas called.Though Taylor also testified to receiving information that Harrison solicited ordistributed literature in various parts of the plant during his visits while on sickleave,Respondent did not establish by credible evidence that any such conduct-occurred or that the information concerning it reached Respondent prior to Har-rison's discharge.Thus the only direct evidence concerning such activity was givenby Oakley Ratcliffe,who testified that on Friday, October 9, he saw Harrison pass outpapers or material to Billy Harry in the oil room,but that he reported that fact tono one except his cousin Lacey. Lacey affirmed that Oakley told him of the allegedincident but he testified in turn that he reported the matter to no one. Both Harrisonand Harry denied that the incident occurred,and I credit their mutually corroborativetestimony since Oakley Ratcliffe was corroborated only on the collateral point thathe informed his cousin of the alleged incident.Aside from the foregoing it isapparent from the testimony of both Ratcliffes that such knowledge as Respondentgained would have reached it during its trial preparations,and it therefore couldhave formed no part of the alleged basis for Harrison's discharge.Furthermore it is undisputed that from September 21, when Bales got the firstreport from Farewell,untilHarrison's discharge Respondent did not confront Har-rison with any of the foregoing matters despite frequent opportunities to do so duringhis visits to the plant and his attendance at the representation hearing. In partial-explanation Taylor testified that his investigation of Stafford's report was not com-pleted until the second week in November(which was after Harrison's two appear-ances as a witness)and that "during that time"he did not recall seeing Harrison onthe premises.But it was at that time,Taylor continued,that he discussed with'General Manager Souder the results of his investigation and they reached the conclu-sion that they should terminate Harrison"due to him being a supervisor and not doinghis supervisory duties satisfactorily."At another point, however,Taylor testified that he ultimately decided to dischargeHarrison"several days" after Harrison failed to report to him as directed on Novem-ber 16,and that a part of the conduct which he considered to be unsatisfactory wasHarrison's alleged insubordination on the latter date.We therefore turn to the eventssurrounding Harrison's attempts to report to work.On November 10 Harrison's doctor notified Taylor that Harrison should be able toreturn to work on November 16 but that neither strenuous physical exertion shouldbe required nor outside work involving prolonged exposure to cold.Harrison testifiedthat on November 11 and 12 he had discussions with Taylor concerning the qualifica-tions contained in the doctor's report and Taylor stated he would have to take thematter up with Souder and would let Harrison know; that not having heard fromTaylor, he went to the plant on November 16, clocked in his card which was in therack, and went back to his department.Wilburn informed him that Taylor bad-called in and left instructions that Harrison was to go home and wait until Taylornotified him when to return to work.Wilburn testified that pursuant to Taylor's instructions he informed Harrison,before Harrison started to work, that Harrison should see Taylor first and that heshould not punch in his timecardHarrison replied,however, that he was going topunch in anyway because he wanted to be sure that he had a record that he came into work and also commented that he did not see why he could not go back to worklike anyone else who came back off of sick leave.An employee, Thompson L. Pfaff,',corroboratedWilburn's testimony. LEAS & McVITTY, INCORPORATED397Narvell Raines, an office employee, testified in turn that he relayed to WilburnTaylor's instruction to inform Harrison not to punch in or go to work until he sawTaylor.Shortly thereafter Harrison came to the office and sought a written statementfrom Raines concerning the contents of the message to Wilburn.Raines repeatedTaylor's message orally but refused to put it in writing.He did not ask Harrison towait for Taylor because he assumed Wilburn had already done that.Harrison testified that after he left the plant he went to the representation hearing,that he saw Taylor there, and that he reported to Duncan (the Union's representative)that Taylor would not let him start to work.Duncan then talked with Taylor andreported back to Harrison, who went immediately to Pulaski and obtained from hisdoctor a signed certificate that he had recovered from his surgery and might returnto any work he was doing before September 28Harrison testified that on Novem-ber 17 he took the certificate to Taylor and that Taylor stated he would have to lookinto it and would let Harrison know later.On November 18, Harrison wrote Taylor as follows:I reported to work on November 17, 1964, with a statement from my doctordated November 16, 1964, releasing me from his care.You refused to allow me to return to work on November 17 orgiveme asatisfactory reason as to why I could not return to work.Therefore, through this letter, I am requesting an answer from youreturningme to work immediately, `or giving me a written reason as to why.I shallbe awaiting your prompt reply in this matter.Testifying as a witness, Taylor acknowledged receipt of both the doctor's releaseand of Harrison's letter,and he made no direct denial of Harrison's visit on the 17thor of thestatementscontained in the letter concerning what occurred at the time.Hedid, however, make a general denial that Harrisonevercame into talk with him aboutthe reasonwhy Harrison was not returned to work and testified that he was preparedto tell Harrison why he was to be discharged but had no opportunity to do so becauseHarrison did not comein to seehim as requested.Without acknowledging Harrison'sletter of the 18th, however, and without taking issue with the statements containedin it, Taylor issued the separation notice on November 19.Taylor explained hisfailure to discuss with Harrison the latter's violation of company rules prior toNovember 16 on the ground that he was investigating Harrison's activities and thatnormally such discussions would await the employee's return to work from sick leave.Taylor admitted that Respondent did not pay Harrison for the 3 days of sick leaveduring which he wasin attendanceat the representation hearing.He testified that itwas not the usual procedure to pay other men for time off when they were activelyengaged on unionmatters and that on past occasions when the employees served asunionobservers, they were not paid.That practice was followed specifically on thedateof the election in the case of three employees who had attended a preelectionconference and later served as ushers or observers in the election.'Bearing further on the issue of motivation was the following notice to employees,over Taylor's name, which was posted on Respondent's bulletin board in January:We understand thatan agent ofthe NLRB will be in town the first of theweek to investigate the Luther Harrison case.No employee has to makea state-ment but if you do make a statement it does not have to be put in writing andif you do put it in writing you do not have to swear to it, however, if you domake a statement to the investigator, be certain that you tell the absolute truthbecause the Company will have tosee itin order to cross-examine the personwho made the statement if the case should go to court.Concluding FindingsIt was plain from all the evidence that though Respondent was aware by October 1of Harrison's earlier organizational activities in the plant (and his violation of rules),it did not consider discharging him until after he testified in the representation hearing.Taylor then set about confirming what he already knew through Bales and Staffordand what he had previously confirmed through Farewell; i.e., that Harrison had'I do not credit testimony by Carroll Lucas, denied by Bales, concerning an allegedconversation in which Bales conceded or inferred that the reason assigned for Harrison'sdischarge on the termination slip was trumped up or a sham. Lucas' testimony was sub-stantially qualified and weakened on cross-examination, and he admitted further thatBales knew of his long-standing friendship with Harrison. I consider it most unlikelyunder the circumstances that Bales would concede to Lucas that Respondent's case againstHarrison was false.Furthermore, under Lucas' testimony it was he who referred to thereason stated on the termination slip ; Bales testified he never saw the slip. 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDsolicited employees while at work on September 18. It was then for the first time thatHarrison's conduct became sufficiently serious in Respondent's eyes to warrant dis-charge, but what made it so,by Taylor's explicit statement,was that it established thatHarrison was not performing hissupervisoryduties properly at the time.YetRespondent had at no time considered Harrison to be a supervisor until he testified,contending previously that not even Bales was a supervisor.Thus was Taylor shown to have set about building up reasons to support a dischargeinspired directly by Harrison's testimony concerning the supervisory status of Balesand himself.Viewed timewise,the assertion of such a cause was purely anachronisticforRespondent thus claimed that it discharged Harrison for improper conductengaged in as a supervisor at a time when Respondent did not regard either him orhis superior to be a supervisor.The remaining evidence,including particularly the inconsistencies and contradic-tions in Taylor's own testimony,served but to buttress the conclusion,justified bythe foregoing,that the asserted grounds were mere pretexts and that Respondent was.motivated in fact by Harrison's open espousal of the Union's cause at the representa-tion hearing.Thus it is to be noted that Taylor attributed the first decision to dis-charge Harrison to himself andSouderaround November 12-14, "due to him beinga supervisor and not doing his supervisory duties properly"(i.e , his conduct in solicit-ing for the Union).At another point Taylor testified that he himself made the deci-sion and that he did so several days after Harrison failed to report to him as directedand that his reasons then included Harrison's alleged insubordination in punching inhis timecard on November 16 and his failure to report.We consider the lattergrounds before turning to those which were related to Harrison's union activities.Though I credit Wilburn's testimony that Harrison insisted on punching in histimecard,Harrison advanced a legitimate reason for doing so as Wilburn testified; i.e.,to have a record that he had reported for work. Such action was plainly not insubor-dinate nor could it have been viewed as of any consequence,for if Taylor had har-bored any real concern about the matter,he needed only to have Harrison's card"pulled" from the rack,a common industrial practice where it is desired that amemployee check with superiors before going to work.Nor did Harrison's failure to report give Taylor any concern. In the first placeit is noted that Taylor called in from outside and that he was not at the office when,Harrison sought there to have Raines put in writing the message from Taylor.Secondly, Taylor saw Harrison at the representation hearing within a short time (thehearing reconvened at 9 a.m. on the 16th)but said nothing to Harrison; and whenDuncan spoke to him and reported back to Harrison,the result was only that Harrisonimmediately sought out his doctor and obtained an unqualified release which he-delivered to Taylor at the plant on the 17th.2Again Taylor made no attempt to)inform Harrison of the decision which he and Souder had made, and indeed leftunanswered Harrison's letter that he had refused to give Harrison on the 17th asatisfactory reason why he could not return to work.Turning now to the matter of Harrison'sunion activities,Respondent was notrequired to countenance Harrison's misconduct in connection with his solicitationsfor the Union. Indeed it could require him as a supervisor to abstain from engagingin union activities and it could discharge him for engaging in them.N.L.R.B. v.Talladega CottonFactory,Inc.,213 F. 2d209, 217 (C.A. 5), enfg.106 NLRB 295.The issue is thus not whether there existed lawful grounds for Harrison's dischargebut whether Respondent was in fact motivated by those grounds.I am convincedthat it was not.It is again to be noted that despite frequent opportunities Respondent at no timeinformed Harrison that he was not permitted to engage in union activities and at notime warned him concerning his misconduct in connection therewiththough Taylorknew the facts no later than October 1.Itwas plainly Harrison's open alignmentwith the Union at the representation hearing which aroused Respondent's ire and itwas Harrison's testimony concerning his supervisory status which furnished both theinspiration and the opportunity for the action which Respondent took against him.Plainly the net effect of Harrison's discharge immediately after the conclusion of therepresentation hearing was to cause nonsupervisory employees reasonably to fearthat Respondent would take the same action against them if they testified againstRespondent in a Board proceeding to enforce their guaranteed rights under the Act.Better Monkey Grip Company,115 NLRB 1170,1171, enfd.243 F. 2d 836(C.A. 5),cert.denied 353 U.S. 864.As the Board held, it is clearly inherent in employee2 Respondent would seem within its legal rights in not permitting Harrison's return to^work on November 16 under the limitations stated in the former certificate,and it was-plainly to meet Taylor's former objections on that score as Harrison testified to them thatHarrison procured the unconditional release. LEAS & McVITTY,INCORPORATED399statutory rights to seek their vindication in Board proceedings,and rank-and-fileemployees are entitled to vindicate those rights through the testimony of supervisorswho have knowledge of the facts without the supervisors risking discharge or otherpenalty for giving testimony under the Act adverse to their employer.Id.and see-Oil City Brass Works,147 NLRB 627.Indeed, Respondent here brought home directly to the employees the fear of similarreprisals if they should give evidence against it in Board proceedings.Thus theposted notice,which related directly to Harrison's discharge and the Board's investiga-tion of it,expressly informed the employees that they need not make a statement tothe Board's agent and warned them that if they did so, Respondent would have accessto the statement to cross-examine the affiant at the hearing.Thus Respondent gavewarning to rank-and-file employees of the measures to which it might resort in eventthey should give evidence in support of the unfair labor practice charge arising fromHarrison's discharge .3I therefore conclude and find on the entire evidence that Respondent dischargedHarrison because he gave testimony at the representation hearing and that it therebyinterfered with the employees'rights to seek vindication of their own statutory rightsin Board proceedings.BetterMonkey Grip Company,supra.I therefore concludeand find that Harrison's discharge violated Section 8(a)(1) of the Act. In view ofthat determination and as the section entitled"The Remedy"will be the same, I findit unnecessary to consider whether the discharge also violated Section 8(a) (4) of theAct.Better Monkey Grip Company,supra.But seeModern Linen & Laundry Serv-ice, Inc.(on remand),116 NLRB 1974,concurring opinion at 1976-1977, andEugene Pedersen v. N.L.R.B.,234 F. 2d 417,420-421(C.A. 2).I conclude and find that the evidence does not establish that Respondent discrimi-nated against Harrison by failing to pay him for sick leave on the days on which heattended the representation hearing.D. The refusal to bargain; the majority issueThe General Counsel offered in evidence a total of 100 authorization cards.Ofthose, Luther Harrison admittedly obtained signatures on 23 by active solicitationsboth within and without his own department.If those cards are to be excluded indetermining the Union's majority,there will remain at best some 77 designations. Inthat event the Union would not represent a majority of the employees in the unit, forthe General Counsel claims a unit of 178 employees and Respondent claims a largerone.We turn therefore to the question whether the validity of the 23 cards in questionwas impaired by the fact that Harrison procured the signatures.The Board law onthis question is well stated inInsular Chemical Corporation and Rubber Corporationof America(Insular Division),128 NLRB 93, 98, where the Trial Examiner's holdingthat "such cards have been preemptorily discarded"was affirmed by the Board.Pointing out that the Board has adopted a "strict approach"to the question in repre-sentation proceedings for the purpose of merely determining whether a secret ballotelection should be held, the Trial Examiner held that the rule should applya fortioriwhere the cards alone were being relied on to establish the union's representativestatus.The Board,affirming the Trial Examiner,rejected the General Counsel's conten-tion that the Trial Examiner mistakenly relied onDesilu Productions,Inc.,106 NLRB179, andThe Wolfe Metal Products Corporation,119 NLRB 659,in both of whichthe Board summarily dismissed representation petitions because the petitioner's show-ing of interest was impaired by a supervisor's activities or solicitation.The General Counsel cites no cases in point to support his position that if Harrisonbe found to be a supervisor the cards he obtained constitute nonetheless validdesignations;the cases which he cites are wide of the mark. For example,inHadleyManufacturing Corp.,106 NLRB 620, 621,the employer filed objections to the con-duct of an election which it lost but which it had allowed to proceed with fullknowledge that one of its supervisors had solicited membership and votes for theUnion.The Board held that since the employer did not disavow the supervisor's mis-conduct prior to the election,it could not upset the election results because thereof.Talledega Cotton Factory, Inc.,91 NLRB 470, 472,involved a similar situation anda similar result.3 As the complaint does not allege and as the General Counsel does not contend that theposted notice was itself a violation of Section 8(a) (1), I make no finding on the questionBut seeJackson Tile Manufacturing Co,122 NLRB 764, at 766,enfd 272 F 2d 181(CA 5) 400DECISIONSOF NATIONAL LABOR RELATIONS BOARDInPurity Food Stores, Inc. (Sav-More Food Stores),150 NLRB 1523, the TrialExaminer upheld the Company's contention that the leader of the union movementwho procured signed authorization cards was a supervisor. In deciding that theUnion in fact represented an uncoerced majority, the Board did so by reversing theTrial Examiner's holding that the solicitor of the cards was a supervisor.Aero Corpo-ration,149 NLRB 1283, is also distinguishable, for there the Board found that theparticipation of the "leadwomen" (supervisors) in question was limited to relaying asmall number of cards from one employee to another and thatthe evidence failed toshow that they obtained signatures on the cards.Similarly inThe Hamilton Plastic Molding Company,135 NLRB 371, 373, theBoard held that the validity of two authorization cards was not destroyed merelybecause they were signedin the presenceof a supervisor; but whatismore significantthe Board there recognized the precedent set byInsular, supra,by citing it for com-parison with its holding.TheInsularcase is plainly controlling under the facts here,for Harrison was not only the leader and the moving force in the earlier stages of thecampaign, but himself actively solicited signatures on some 23 of the cards which areoffered in proof of majority.I conclude and find that those cards cannot be counted toward a majority and thatthe Union therefore at no time material herein represented a majority of the employ-ees in the unit.4 I conclude and find further that Respondent did not, as alleged in thecomplaint, refuse to bargain with the Union within the meaning of Section 8(a)(5)of the Act.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practices I shallrecommend that it cease and desist therefrom and that it take certain affirmativeaction which is conventionally ordered in such cases as provided in the RecommendedOrder below which I find to be necessary to remedy and to remove the effects of theunfair labor practices and to effectuate the policies of the Act.In order to restore to the employees their full freedom to exercise their statutoryrights, I shall make the usual recommendation for Harrison's reinstatement withbackpay.BetterMonkey Grip Company, supra; Talledega Cotton Factory, Inc,supra.Upon the basis of the foregoing findings of fact, and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By discharging Luther Harrison because he gave testimony under the Act,Respondent interfered with, restrained, and coerced employees in the exercise ofrights guaranteed in Section 7 of the Act and thereby engaged in unfair labor practicesproscribed by Section 8 (a) (1) .2.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.3.Respondent did not engage in unfair labor practices within the meaning ofSection 8(a)(3) or (4) of the Act.4.Respondent did not refuse to bargain within the meaning of Section 8(a)(5) ofthe Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law and the entire record,and pursuant to Section 10(c) of the National Labor Relations Act, as amended, it isrecommended that the Respondent, Leas & McVitty, Incorporated, its officers, agents,successors, and assigns, shall:1.Cease and desist from-(a)Discharging or in any other manner discriminating against any witness withrespect to his hire or tenure of employment or any term or condition of employmentbecause he has given testimony under the Act.(b) In any other manner interfering with, restraining, or coercing its employees inthe exercise of their right to self-organization, to form, join, or assist InternationalUnion of District 50, United Mine Workers of America, or any other labor organiza-tion, to bargain collectively through representatives of their own choosing, or toengage in other concerted activities for the purpose of collective bargaining or othermutual aid or protection, or to refrain from any or all such activities.4That conclusion makes it unnecessary to reach or to consider other issues surroundingthe refusal-to-bargain allegationsIt also renders moot the General Counsel's motionreceived June 4, and opposed by Respondent, to supply a copy of an authorization cardthe original of which was not contained In the exhibits. LEAS & McVITTY, INCORPORATED4012.Take the following affirmative action which it is found will effectuate the pur-poses of the Act:(a)Offer to Luther Harrison immediate and full reinstatement to his former orsubstantially equivalent position, without prejudice to his seniority or other rights andprivileges, and make him whole for any loss of earnings he may have suffered byreason of his discharge by payment to him of a sum of money equal to that which he,would normally have earned from the date of discharge to the date of the offer ofreinstatement, less his net earnings during said period(Crossett Lumber Company, 8NLRB 240), said backpay to be computed on a quarterly basis in the manner estab-hshed by the Board in F.W. Woolworth Company,90 NLRB 289, together withinterest thereon at the rate of 6 percent per annum. IsisPlumbing & Heating Co.,138NLRB 516.(b) Preserve and, upon request, make available to the Board or its agents, forexamination and copying, all payroll records, social security payment records, time-cards, personnel records and reports, and all other records necessary to analyze theamounts of backpay due under this Recommended Order.(c)Post at its offices and plant at Pearisburg, Virginia, copies of the attachednotice marked "Appendix." 5Copies of said notice, to be furnished by the RegionalDirector for Region 5, shall, after being signed by Respondent's representative, beposted by Respondent immediately upon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuous places, including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered, defaced, or covered by anyother material.(d)Notify the Regional Director for Region 5, in writing, within 20 days fromthe date of receipt of this Decision, what steps Respondent has taken to complyherewith.CIt is further recommended that the complaint be dismissed insofar as it alleges thatRespondent engaged in unfair labor practices within the meaning of Section 8(a) (3),(4), and (5) of the Act and that the objection to the election in Case No. 5-RC-4873be overruled.G If this Recommended Order is adopted by the Board, the words "a Decision and Order"shall be substituted for the words "the Recommended Order of a Trial Examiner" in thenotice.If the Board's Order is enforced by a decree of a United States Court of Appeals,the notice will be further amended by the substitution of the words "a Decree of theUnited States Court of Appeals, Enforcing an Order" for the words "a Decision andOrder "e If this Recommended Order is adopted by the Board, this provision shall be modifiedto read. "Notify the Regional Director for Region 5, in writing, within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith "APPENDIXNOTICE TO ALL EMPLOYEESPursuantto the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, as amended, we hereby notify our employees that:WE WILL NOT discharge or in any other manner discriminate against anywitness with respect to his hire or tenure of employment or any term or condi-tion of employment because he has given testimony under the Act.WE WILL NOT in any other manner interfere with, restrain, or coerce employeesin the exercise of their rights to self-organization, to form, join, or assist Interna-tional Union of District 50, United Mine Workers of America, or any other labororganization, to bargain collectively through representatives of their own choos-ing, or to engage in other concerted activities for the purpose of collective bar-gaining or other mutual aid or protection, or to refrain from any or all suchactivities.WE WILL offer to Luther Harrison immediate and full reinstatement to hisformer or substantially equivalent position, without prejudice to his seniority orother rights and privileges, and make him whole in the manner provided in theTrial Examiner's Decision for any loss of pay for which he may have suffered asa result of his discharge. 402DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll our employees are free to become or remain, or to refrain from becoming orremaining,members of the above named or any other labor organization.LEAS & MCVITTY, INCORPORATED,EmployerDated------------------- By-------------------------------------------(Representative)(Title)NOTE.-We will notify the above-named employee if presently serving in theArmed Forces of the United States of his right to full reinstatement upon applicationin accordance with the Selective Service Act and the Universal Military Training andService Act of 1948, as amended, after discharge from the Armed Forces.This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.If employees have any question concerning this notice or compliance with its provi-sions, they may communicate directly with the Board's Regional Office, Sixth Floor,707 North Calvert Street,Baltimore,Maryland, Telephone No. 752-8460,Extension2100.Grain Elevator,Flour and Feed Mill Workers, InternationalLongshoremen Association,Local418,AFL-CIO iandConti-nental Grain Company 2Seafarers'International Union of North America3and Continen-talGrain Company.CasesNos. 13-CC-350 and 13-CC-351.October 29, 1965DECISION AND ORDEROn November 13, 1963, Trial Examiner David London issued hisDecision in the above-entitled proceeding, finding that RespondentILA, Local 418, had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached TrialExaminer's Decision.Additionally, the Trial Examiner found thatRespondent SIUNA had not committed any unfair labor practices andrecommended dismissal of the complaint insofar as it alleged viola-tions by SIUNA. Thereafter, the General Counsel and both Respond-ents Local 418 and SIUNA filed exceptions and supporting briefs.4The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and briefs, and the entire record in this case, and herebyadopts the fhidings, conclusions, and recommendations of the TrialExaminer to the extent that they are consistent with this Decisionand Order.'Hereinafter referredto as ILA, Local418, or Local 418.'Hereinafter referred to as Continental.'Hereinafter referredto as SIUNA.4As the record,exceptions,and briefsadequatelypresent the issues and the positions,of the parties,Respondents'requests for oral argument are hereby denied.155 NLRB No. 45.